COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-07-088-CR
 
 
COREY EUGENE MURPHY                                                     APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM CRIMINAL
DISTRICT COURT NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant Corey Eugene Murphy is attempting to
appeal from his conviction for evading arrest. 
We will dismiss the appeal.




In accordance with rule 25.2(a)(2), the trial
court has certified that this criminal case Ais a
plea-bargained case and the defendant has NO right of appeal.@  Tex.
R. App. P. 25.2(a)(2).  On March
23, 2007, we notified Murphy that this certification indicating that he had no
right to appeal had been filed in this court and that his appeal would be
dismissed unless he or any party desiring to continue the appeal filed a
response showing grounds for continuing the appeal.  See Tex.
R. App. P. 25.2(a)(2), 25.2(d), 44.3. 
We received a response from Murphy=s
counsel that does not show grounds for continuing the appeal.
Therefore, in accordance with the trial court=s certification,
we dismiss the appeal.  See Tex. R. App. P. 25.2(a)(2), 43.2(f); Cooper
v. State, 45 S.W.3d 77, 81 (Tex. Crim. App. 2001).
 
PER
CURIAM
 
PANEL D: WALKER, J.;
CAYCE, C.J.; and MCCOY, J.
 
DO NOT PUBLISH
Tex.
R. App. P.
47.2(b)
 
DELIVERED: May 10, 2007




[1]See Tex. R. App. P. 47.4.